Citation Nr: 0729771	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-12 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an increased initial rating for bilateral 
hearing loss.  

3.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, now rated as 
40 percent disabling.  

4.  Entitlement to an effective date earlier than November 7, 
1995, for the grant of service connection for a lumbar spine 
disability

5.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from the following rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO):  a June 2006 
decision that denied service connection for sleep apnea; an 
August 2003 decision that granted service connection and a 
noncompensable rating for bilateral hearing loss; a January 
2003 decision that granted service connection and a 20 
percent rating for a lumbar spine disability; and a June 2006 
decision that denied total disability based on individual 
unemployability.   

In May 2006, the RO granted an increased rating of 10 percent 
for bilateral hearing loss and an increased rating of 40 
percent for the lumbar spine disability.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In January 2007, the veteran testified before the Board 
sitting at the RO.  

The issues of entitlement to an effective date earlier than 
November 7, 1995, for the grant of service connection for a 
lumbar spine disability; entitlement to an increased rating 
for the lumbar spine disability; and entitlement to a TDIU 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's sleep apnea first manifested not earlier 
than 2004, many years after service and is not related to any 
aspect of service including a vehicle accident in 1968. 

2.   Prior to April 27, 2006, the veteran's most severe 
hearing loss at 1000, 2000, 3000, and 4000 Hz was measured as 
40, 70, 70, and 70 decibels in the right ear and 35, 55, 60 
and 60 decibels in the left ear.  The average was 63 decibels 
in the right ear and 53 decibels in the left ear.  Speech 
discrimination was 84 percent in the right ear and 94 percent 
in the left ear.

3.  On April 27, 2006, the veteran's hearing loss at 1000, 
2000, 3000, and 4000 Hz was measured as 40, 75, 75, and 75 
decibels in the right ear and 45, 60, 65 and 65 decibels in 
the left ear.  The average was 66 decibels in the right ear 
and 59 decibels in the left ear.  Speech discrimination 
was 76 percent bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for an increased initial rating for 
bilateral hearing loss more than 0 percent prior to April 27, 
2006, and more than 10 percent as of April 27, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.85, 4.86 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, April 
2004, July 2005, November 2005, and March 2006; rating 
decisions in April 1996, January 2003, August 2003, May 2006, 
and June 2006; statement of the case in June 1996, April 
2004, and September 2004; and supplemental statements of the 
case in February 2000 and July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case and in the November 2006 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in U.S. Army artillery units including 
service in the Republic of Korea.  He contends that his sleep 
apnea is related to service.  He contends that his hearing 
loss is  more severe, and he seeks a higher rating.

Sleep Apnea

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records are silent for any symptoms or 
diagnoses of sleep apnea, sleep disturbances, or chronic 
respiratory disorders in service.  The veteran was treated 
for an episode of bronchial pneumonia in December 1968 and 
January 1969 that resolved with rest and medication.  The 
veteran was treated for a head contusion sustained in an 
automobile accident in June 1967, and received bruises and 
abrasions in a "trailer accident" in April 1968.  There 
were no fractures or lacerations and no follow-up care.  In a 
May 1968 letter to the veteran's sister, his commanding 
officer stated that the veteran was in a minor accident when 
he was struck by a truck while on guard duty and was treated 
and released the same day.  In statements and testimony, the 
veteran reported that while inspecting the wheel of a two and 
one-half ton truck, the wheel rolled over his back and head, 
crushing his helmet and weapon and injuring his head, chest, 
and spine.  In an April 1969 discharge physical examination, 
the veteran reported no chronic sleep or respiratory 
symptoms, and a physician noted no sinus, nose, throat, or 
respiratory abnormalities.

In a January 2007 Board hearing, the veteran stated that he 
did not experience sleeping difficulties in service.  
However, he stated that he had interrupted sleep starting 
after service that occurred infrequently at first increasing 
to almost nightly in the last few years.  In a January 2007 
letter, the veteran's spouse stated that she met the veteran 
shortly after service and noticed that he rarely slept and 
experienced nightmares, fear of intruders, and violent 
behavior upon sudden awakening.  

In October 2004, a VA examiner noted that the veteran had 
most of the symptoms of obstructive sleep apnea.  He noted 
that the veteran was obese with a thick neck that increased 
his risk of the disorder.  He also noted that the veteran was 
a tobacco smoker and had some symptoms of obstructive 
pulmonary disease.  In February 2005, a VA physician noted 
the results of a sleep study including a nocturnal 
polysomogram with continuous positive airway pressure (CPAP) 
titration that confirmed obstructive sleep apnea.  
Significant improvement was noted after the proper CPAP level 
was achieved and tolerated.  The physician noted that the 
veteran also had some nasal congestion that contributed to 
his breathing difficulty.  The physician advised significant 
weight loss and care in use of alcohol and sedative 
medications.  

The Board notes that the veteran has service-connected 
adjustment disorder with mixed anxiety and depressed mood and 
post-traumatic stress disorder as a result of the vehicle 
accident in April 1968, now rated as 30 percent disabling.  
In May 2006, a VA psychologist noted that symptoms of these 
disorders included nightmares, insomnia, tension, and 
avoidance behavior.  

The Board concludes that service connection for obstructive 
sleep apnea is not warranted as the condition did not 
manifest in service and was first diagnosed not earlier than 
2004, many years after service.   There is no medical 
evidence that the disorder is related to an injury or any 
other aspect of service.  Service medical records and the 
veteran's testimony showed no symptoms of apnea or a 
diagnosis of a nervous system or chronic respiratory 
dysfunction in service.  The veteran and his spouse described 
post-service sleep problems as insomnia, nightmares, and 
sudden violent behavior.  Medical examiners associated these 
symptoms with his psychological disorder, and the rating 
criteria for the disorder accounts for these symptoms.  

Even though the veteran described the vehicle accident in 
1968 in terms more severe than shown in medical treatment 
records, there is no indication that he sustained any injury 
to the nervous or respiratory systems.  The veteran did not 
seek treatment for organic sleep difficulties until 2004, 
almost 35 years after service.  Physicians in 2005 noted that 
the condition was related to obesity and exacerbated by 
tobacco, alcohol, and medication and that the symptoms were 
suppressed with the proper positive air pressure provided by 
CPAP equipment.  

The weight of the credible evidence demonstrates that the 
veteran's current obstructive sleep apnea first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into Table VI of the rating schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered in Table VII of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. § 
4.85.  In a claim for an increased rating on a schedular 
basis, only the specific criteria as found in the diagnostic 
codes are to be considered.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994). 
 
An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86, but none 
of the veteran's test results meets the criteria for 
application of this alternative method.

In February 2002, a VA audiologist measured the veteran's 
puretone threshold hearing loss at 1000, 2000, 3000, and 4000 
Hz was measured as 15, 60, --, and 70 decibels in the right 
ear and 35, 45, 50, and 65 decibels in the left ear.  The 
average was 54 decibels in the right ear (substituting the 
highest value at 4000 Hz for the missing data at 3000 Hz) 
and 49 decibels in the left ear.  Speech discrimination 
was 92 percent bilaterally.  These results correspond to 
hearing acuity Level I in the right ear and hearing acuity 
Level I in the left ear under Table VI.  This corresponds to 
a noncompensable rating under Table VII. 

In June 2003, a VA audiologist noted the veteran's reports of 
difficulty hearing conversations and used a hearing aid in 
the left ear since May 2002.  Hearing loss at 1000, 2000, 
3000, and 4000 Hz was measured as 15, 60, 60, and 65 decibels 
in the right ear and 20, 45, 50, and 60 decibels in the left 
ear (without hearing aid).  The average was 50 decibels in 
the right ear and 44 decibels in the left ear.  Speech 
discrimination was 94 percent bilaterally.  These results 
correspond to hearing acuity Level I in the right ear and 
hearing acuity Level I in the left ear under Table VI.  This 
corresponds to a noncompensable rating under Table VII. 

In June 2005, a VA audiologist noted the veteran's reports of 
continued difficulty hearing conversations particularly with 
high background noise.  The veteran continued to use a 
hearing aid in the left ear.  Hearing loss at 1000, 2000, 
3000, and 4000 Hz was measured as 40, 70, 70, and 70 decibels 
in the right ear and 35, 55, 60 and 60 decibels in the left 
ear.  The average was 63 decibels in the right ear and 53 
decibels in the left ear.  Speech discrimination was 84 
percent in the right ear and 94 percent in the left ear.  
These results correspond to hearing acuity Level III in the 
right ear and hearing acuity Level I in the left ear under 
Table VI.  This corresponds to a noncompensable rating under 
Table VII. 

In April 2006, a VA audiologist noted the veteran's reports 
of continued difficulty hearing conversations and recurrent 
tinnitus that was intermittently present during testing.  The 
veteran continued to use a hearing aid in the left ear.  
Hearing loss at 1000, 2000, 3000, and 4000 Hz was measured as 
40, 75, 75, and 75 decibels in the right ear and 45, 60, 65 
and 65 decibels in the left ear.  The average was 66 decibels 
in the right ear and 59 decibels in the left ear.  Speech 
discrimination was 76 percent bilaterally.  These results 
correspond to hearing acuity Level IV in the right ear and 
hearing acuity Level IV in the left ear under Table VI.  This 
is corresponds to a 10 percent rating under Table VII. 

In a January 2007 hearing, the veteran stated that he used 
hearing aids in both ears and continued to have difficulty 
with hearing conversations or the audio portion of 
entertainment.  The hearing aids successfully increased the 
loudness but had less effect on speech discrimination.  The 
veteran stated that he often must face another person in 
conversation to understand the spoken words.  

The Board concludes that a compensable rating is not 
warranted from the date of claim in February 2003 until April 
27, 2006, the date of a VA examination, and that a rating 
greater than 10 percent is not warranted thereafter.  Higher 
ratings are not warranted as the audiometric tests results do 
not show more severe hearing loss for which the tables 
provide higher ratings.  Although the veteran has stated that 
his hearing loss affects his ability to work, the Board 
concludes that referral for consideration of an 
extraschedular rating is not warranted because the veteran's 
hearing loss does not present an exceptional or unusual 
disorder so as to render the schedular criteria impractical.  
There is no evidence of frequent hospitalization or such 
severe interference in communications as to prevent gainful 
employment as a result of hearing deficits.  38 C.F.R. 
§ 3.321 (2006). 

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss warrants not greater 
than a noncompensable rating until April 27, 2006, and not 
greater than a 10 percent rating thereafter.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied. 

An increased rating greater than 10 percent for bilateral 
hearing loss is denied. 


REMAND


The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's August 2003 notice of disagreement to the 
January 2003 decision also disagreed with the effective date 
assigned.  The veteran stated that he had two points that he 
strongly contested.  The first was the percentage assigned.  
However, he also stated that "on the effective date the 
original date was 1974 not 1995...I feel this is when the 
effective date should start."  This constitutes a notice of 
disagreement to the effective date of November 7, 1995, and a 
statement of the case should be issued.

The Board also finds that the veteran's claim for an 
increased initial rating for the lumbar spine disability and 
for a TDIU rating are inextricably intertwined with his 
pending claim for an earlier effective date.  The initial 
rating cannot be reviewed until the effective date for 
service connection is final.  The TDIU rating cannot be 
reviewed while a pending claim for an increased rating 
remains unresolved.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  Issue a statement of the case which 
addresses the issue of entitlement to an 
effective date earlier than November 7, 
1995, for the grant of service connection 
for a lumbar spine disability and allow 
the appropriate time for response.

2.  Then, readjudicate the claims for 
increased rating or a lumbar spine 
disability and TDIU.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


